Title: To Thomas Jefferson from Joseph Ravara, 23 May 1793
From: Ravara, Joseph
To: Jefferson, Thomas



Monsieur
23. Mai. 1793.

J’ose, et je dois même me flatter, Monsieur, que dans un Pays, celebre, et respectable par ses bonnes loix, et sa justice on ne permettra pas la ruine totale d’un Innocent.
Il est bien malheureux de me voir depuis dix jours dans une Prison, sans entendre qu’on s’occupe de developper quelque intrigue, qui sans doute existe. J’ai pitié de mon pauvre Peruquier, que l’on me dit se  trouver aussi en prison, et je declare qu’il souffre sans raison, comme sa famille qui est dans la Misere par cet affaire.
Il a été bien dommage que la Justice n’ait pas fait ses demarches d’une façon differente, et plus secrete: Si lorsque le Peruquier fut à la Poste, on l’eut suivi sans fracas, l’on l’auroit vu entrer chez moi: allors j’aurois dit, qu’un Étranger m’avoit laissé les noms en question: il seroit revenu pour ses reponses, et il auroit été arreté: Mais le bruit, et la Publicité l’on mis en fuite sans doute.
L’on m’a accusé de ce que ce soir la j’ai entré chez le Peruquier: il est vrai, et cela etoit tout naturel, puisque j’avois entendu qu’il étoit dans des Embarras par rapport a moi qui l’avoit tout bonnement envoyé à la Poste chercher des lettres pour un Étranger, lettres que je croiois devoir arriver de dehors.
L’on m’accuse de ce que j’ai évite moi même les Constables: oui cela est vrai; je les ai evité Le Soir, ne voulant pas m’exposer: Mr. Oellers fut chez moi, et il me dit qu’il y avoit des Constables à ma poursuite; je lui repondis que je n’avois rien fait, mais que le lendemain matin ils me trouveroient chez-moi: En effet j’ai gardé ma parole; j’ai envoié cherché une voiture, et je me suis présenté; et me voila depuis ce moment, en Prison, n’ayant pas pu trouver une Caution, puisque tout Citoyen etoit épouvanté puisque on debitoit, et on debite que je suis un grand Criminel.
Depuis que je suis ici, personne ne s’occupe de moi, et il paroit que les portes de la Justice, du devoir, de l’humanité, et de l’hospitalité sont fermées. Il y a Cependant des Circonstances, que si l’on se donnoit la peine d’examiner, et d’approffondir, comme on devroit le faire, l’on trouveroit assez de quoi connoître la verité: Je prendrai la liberté de n’en citer que deux.
1ere: Mr. van Berckel a eté me voir, et il m’a dit, que dans une lettre anonyme adressée a Mr. Hammond on lui demandoit une réponse adresée a un tel Nom, mais dit Mr. van Berckel que ce Nom n’est pas aucun de deux que l’Étranger me donna, que j’ai donné au Peruquier, et qui sont actuellement chez Mr. Baker.
2de. Mr. Dallas, et le Dr. Ross m’ont dit l’autre jour, qu’une lettre a etée adressé à la Poste, écrite dans le même gout des autres anonymes, declarant que Ravara souffre innocement. Il paroit que cela demande, Monsieur, quelque perquisition.
J’implore, votre Assistance, comme Étranger, comme habitant des États-Unis, et comme homme. Je vous prie en outre d’exposer mon Cas, et cette lettre au President, puisque j’entends que beaucoup des faussetés ont eté debité sur mon Compte. Il me doit être permis d’observer que mon Caracter etoit trés bien connu ici, et que je n’ai jamais fait que du Bien.
Quelle Situation, Monsieur! quel triste Sort! quel Cahos de  Malheurs! J’ai voyagé depuis 12. ans: j’ai resté 4. Ans a Philadelphie: j’ai reçu il est peu de jours des lettres des plus flatteuses d’Europe: j’avois la plus belle prospective du Monde, et j’avois choisi cette Ville pour ma residence, et y passer en paix le reste de mes jours. J’ai formé des liaisons; j’attends un Associé sous peu, j’allois, enfin être heureux. Mais voila qu’un seul Moment defait le tout: me perd, me ruine, et m’opprime.
Où puis-je aller où je ne sois pas connu? en outre les Gazettes portent de Pays en Pays cette histoire, et qu’elle soit crue, ou non, cela me fait toujours du tort.
Il n’y a jamais eu au Monde des plus grands malheurs. Mes affaires sont arretés: mon Credit, mon honneur, perdu, et engagé encore dans des fraix pour me deffendre d’une chose que je ne connois pas. Grand Dieu, comment me peut-on croire capable à ecrire des lettres anonymes? Il falloit être fou, Sot, ou Scelerat; Et personne, personne ne prend ma deffense: tout homme s’excuse.
Il faudra que je quitte ce Pays, que j’avois choisi dans le Monde entier pour ma Residence: oui il faudra que je m’en aille, malgré ne savoir oú aller; puisque Ce Coup me ruine effectivement: j’étois bien: j’allois être mieux, et je suis ruiné.
Mr. Carmichael a Madrid informera le Ministre de Génes, et mon Oncle de ce cas, qui passera de Pays en Pays: Patience si je fusse Criminel, mais il est trop dur d’étre exposê de cette façon étant innocent! J’espere enfin qu’on se donne quelque peine, et que l’on remede en part au tort qu’on m’a fait.
Je Suplie, aussi de m’indiquer ce que je dois faire par rapport à la Commission, ou exequatur, que j’ai reçu du President, par vos mains, ne pouvant guere combiner comment la garder, si l’on ne s’occupe plus de moi.
Enfin, Monsieur: n’oubliez pas mon histoire; Pesez cette relation, et ayez la bonté d’agir de façon, que ou votre reponse, ou le ressultat m’annoncent qu’on s’est occupé de moi. Si je ne fusse pas innocent, je ne vous aurois pas écrit, soyez-en sur Monsieur, aussi-bien que des Sentiments de respect et Consideration avec les quels j’ai l’honneur d’etre, Monsieur Votre très-hble & très-Obst

Joseph Ravara

